DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 41-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 41-44 sets forth “computer-readable media.”  However, the specification as originally filed does not explicitly define the readable media by stating that it '. . . includes, but is not limited to' a number of various mediums (see [0049]-[0050] of the instant application). The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable media (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is absent an explicit definition or is silent.  See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 13 of U.S. Patent No. 10,791,376 in view of Lieu et al. (US Pub. 2016/0066004), herein referenced as Lieu. 
Instant Application Claim 25
Pat. 10,791,376 Claim 1
A system for generating a media program having selectable content depth, the system comprising: one or more media content sources storing a plurality of selectable depth media segments, each of the selectable depth media segments comprising a first 


a processing device; a media data store; and a memory device encoding instructions that, when executed by the processor, cause the processor to:… generate a playback sequence of the selectable depth media segments, the playback sequence comprising, the first version followed by the second version followed by the third version of each selectable depth media segment; 
communicate the playback sequence to a media-playback device …; receive instructions to adjust playback of the playback sequence during playback, wherein the instruction comprises a skip command;
communicate the playback sequence of selectable depth media segments to a media-playback device; receive instructions to adjust playback of the selectable depth media segments during playback, wherein the instruction comprises a skip command; 

and modify playback of the selectable depth media segments to play the first version of the next selectable depth media segment in the playback sequence


Claim 25 in the instant application recites the additional limitation of communicate the playback sequence to a media-playback device operating in a vehicle. Nevertheless, Lieu teaches the technique of communicating the playback sequence to a media-playback device operating in a vehicle ([0006], [0068], [0082], [0194], [0209], Figs. 7A i.e., upcoming media content items in an active playlist are sent to the media presentation system of the particular vehicle). It would have been obvious to include communicate the playback sequence to a media-playback device operating in a vehicle in claim 1 of patent 10,791,376 for the benefit of quickly and efficiently accessing media content with all of the devices that the user may wish to use ([0004]). 

Claim 26 of the instant application corresponds to claim 2 of the patent.
Claim 27 of the instant application corresponds to claim 3 of the patent.
Claim 28 of the instant application corresponds to claim 4 of the patent.
Claim 29 of the instant application corresponds to claim 5 of the patent.
Claim 30 of the instant application corresponds to claim 6 of the patent.
Claim 31 of the instant application corresponds to claim 7 of the patent.
Claim 32 of the instant application corresponds to claim 1 of the patent.
Claim 33 of the instant application corresponds to claim 1 of the patent.

Claim 35 of the instant application corresponds to claim 9 of the patent.
Claim 36 of the instant application corresponds to claim 10 of the patent.
Claim 37 of the instant application corresponds to claim 11 of the patent.
Claim 38 of the instant application corresponds to claim 13 of the patent.
Claim 40 of the instant application corresponds to claim 8 of the patent.
Claim 41 of the instant application corresponds to claim 8 of the patent.
Claim 43 of the instant application corresponds to claim 8 of the patent.
Claim 42 of the instant application corresponds to claim 8 of the patent and in further view of Lieu for similar reasons presented above in claim 25.
Claim 44 of the instant application corresponds to claim 8 of the patent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 43, the claim recites “upon receiving a skip command or upon completion of playing the full version of the first selectable depth media segment, before the full version of the first selectable depth media segment has concluded.” It is unclear if the playback is modified upon completion of playing the full version of the first selectable depth media segment or before the full version of the first selectable depth media has concluded. For instance, it seems the adjusted playback sequence of a headline version of a second selectable depth media segment is played when (1) completing playback of the full version of the first selectable depth media segment or (2) upon receiving a skip command before the full version of the first selectable depth media segment has concluded, but not both cases happening at the same time as currently written. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 41, 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tseytlin (US Pat. 9,286,938), herein referenced as Tseytlin.
Regarding claim 41, Tseytlin discloses “One or more computer-readable media having computer-executable instructions embodied thereon that, when executed by one or more computing devices (Col. 3 line 47-Col. 4 line 2, Fig. 1), cause the computing device to: 
edit one or more media content items accessed from one or more media content sources to produce, for each media content item, a headline version, a brief version, and a full version (Col. 2 lines 35-62, Col. 5 lines 17-42, Figs. 1-3, i.e., generating different length versions of a video); 
assemble the headline version, brief version, and full version of each media content item into a selectable depth media segment; generate an initial playback sequence of at least the headline version of each selectable depth media segment (Col. 4 lines 38-45, Col. 9 line 21-Col. 10 line 5, Figs. 2-3, i.e., a plurality of videos are provided that include shortened summary versions); and 
communicate the initial playback sequence to a media server application.” (Col. 10 lines 16-44, Fig. 5, i.e., after a summary video component has generated a summary version of a video, review component can play the summary version back to the uploader before publication for the uploader to approve).
Regarding claim 44, Tseytlin discloses “wherein the brief version is longer than the headline version and the full version is longer than the brief version.” (Col. 2 lines 35-62, Col. 5 lines 17-42, Col. 8 lines 20-67, Col. 9 line 41-Col. 10 line 5, Figs. 1-3, i.e., videos can include one or more shortened summary versions. For instance, Figure 3 .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Tseytlin in view of Lieu et al. (US Pub. 2016/0066004), herein referenced as Lieu.
Regarding claim 42, Tseytlin fails to explicitly disclose “computer-executable instructions that, when executed by one or more computing devices, cause the media server application to communicate the initial playback sequence to a media-playback device integrated into a vehicle media-playback system.”


Allowable Subject Matter
Claim 43 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and the double patenting rejection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        January 11, 2022